Citation Nr: 0635974	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of a right wrist injury involving status post 
removal of a ganglion cyst and carpal tunnel syndrome. 

2.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right wrist.  

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist. 

4.  Entitlement to service connection for arthritis of all 
fingers of the left hand and fingers two, three, and four of 
the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  

The issues involving service connection for carpal tunnel 
syndrome of the left wrist as well as service connection for 
arthritis of all fingers of the left hand and fingers two, 
three, and four of the right hand will be addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's residuals of a right wrist injury involving 
status post removal of a ganglion cyst and carpal tunnel 
syndrome are not manifested by severe incomplete paralysis of 
the right median nerve, as his right hand and wrist 
demonstrate full strength with no significant neurological 
findings.

2.  The veteran's right wrist is not ankylosed. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for residuals of a right wrist injury involving 
status post removal of a ganglion cyst and carpal tunnel 
syndrome have not been met. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2006).

2.  The criteria for a disability rating higher than 10 
percent for arthritis of the right wrist have not been met. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Right Wrist Injury 
Involving Status Post Removal of a Ganglion 
Cyst and Carpal Tunnel Syndrome

The record shows that the veteran injured his right wrist and 
had a ganglion cyst removed near the site of that injury 
while on active duty.  In 1998, a right carpal tunnel release 
was performed after carpal tunnel syndrome was discovered in 
his right wrist.  As a result, the RO granted service 
connection and assigned a 30 percent disability rating for 
residuals of a right wrist injury involving status post 
removal of a ganglion cyst and carpal tunnel syndrome.  The 
veteran now claims that he is entitled to disability rating 
higher than 30 percent for this disability.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to residuals of a right wrist 
injury involving status post removal of a ganglion cyst and 
carpal tunnel syndrome has been evaluated under Diagnostic 
Code (DC) 8515, for paralysis of the median nerve.  It is 
important to note at this point that the veteran is right 
hand dominant.  

Under DC 8515, a 30 percent rating is assigned for moderate 
incomplete paralysis of the median nerve involving the major 
extremity, a 50 percent rating is assigned for severe 
incomplete paralysis of the median nerve involving the major 
extremity, and a 70 percent rating is assigned for complete 
paralysis of the median nerve involving the major extremity.  
See 38 C.F.R. § 4.124(a), DC 8515.  

The words "moderate" and "severe," as used in the various 
diagnostic codes, are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that the use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

At a Board hearing held in November 2005, the veteran 
testified that he is unable to use his right hand because he 
has no strength or feeling in any of his fingers.  He said he 
wears gloves at night and uses a heating pouch during the day 
to relieve his chronic pain.  He also explained that he could 
no longer cut grass because of his right wrist disability.  

A September 2003 VA outpatient treatment record notes that 
the veteran had good strength in his right hand, thereby 
precluding a finding of severe incomplete paralysis, 
providing evidence against this claim.  An October 2003 VA 
examination report also notes that motor strength was intact.  
Although the examiner indicated that decreased sensation was 
present throughout the veteran's right hand, including the 
median, ulnar, radial nerve distributions, the examiner noted 
that cervical pathology was a possible etiology.  In any 
event, in light of the fact that the veteran's right hand 
demonstrated full strength, a finding of severe incomplete 
paralysis is not shown regardless of whether the neurological 
findings are related to his service-connected carpal tunnel 
syndrome or a nonservice connected disorder.  

Findings contained in an April 2004 VA examination report 
also make no reference to severe incomplete paralysis of the 
right median nerve.  The only neurological findings involved 
the veteran's inability to feel for a two-point 
discrimination test, complaints of tingling in the wrist with 
Tinel's testing, and no response to a Phalen's test.  
Nevertheless, strength in the veteran's right wrist remained 
intact.  For example, strength was intact for opponens 
pollicis, flexor pollicis longus and abductors and adductors.  
In addition, the veteran was able to touch each finger with 
his thumb, and could bring each finger to within an inch of 
the proximal crease of the palm.  His right hand also 
demonstrated good strength for pushing, pulling, and 
twisting, probing, writing, touching, and expressing.  In 
short, strength has clearly been maintained in the veteran's 
right wrist and hand, thereby precluding a finding of severe 
incomplete paralysis of the right median nerve. 

A September 2004 VA examination report shows similar 
findings.  At that time, the examiner indicated that symptoms 
of median nerve pathology were present.  The examiner added 
that, "With a positive Tinel's sign, grossly positive 2-
point discrimination, and sharp-dull being intact, I feel 
that the [veteran] does have sensation in the median nerve 
distribution, but he does have continued numbness as a result 
of his carpal tunnel syndrome."  The examiner also noted 
that the veteran had good strength for pushing, pulling, 
twisting, probing, writing, touching, and expressing.  Hence, 
since the veteran's right wrists exhibits good strength, with 
preserved sensation in the median nerve distribution, a 
finding of severe incomplete paralysis of the right median 
nerve is simply not shown to warrant a 50 percent rating.  
The Board finds that the VA examinations, as a whole, provide 
highly probative evidence against this claim. 

The Board also reviewed VA outpatient treatment records dated 
from 2003 to 2006, none of which reflects severe incomplete 
paralysis of the right median nerve as required for a 50 
percent rating under DC 8515, providing more evidence against 
this claim.

In short, the Board finds that the veteran's disability due 
to residuals of a right wrist injury involving status post 
removal of a ganglion cyst and carpal tunnel syndrome does 
not involve severe incomplete paralysis of the median nerve, 
as required for a disability rating higher than 30 percent.  
In denying this claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).

II.  Increased Rating for Arthritis of the Right Wrist

The veteran also developed arthritis in his right wrist as a 
result of his service-connected residuals of a right wrist 
injury involving status post removal of a ganglion cyst and 
carpal tunnel syndrome.  In April 1999, the RO granted 
service connection and assigned a 10 percent rating for 
arthritis of the right wrist.  The veteran is now seeking a 
disability rating higher than 10 percent for his arthritis.

This veteran's arthritis of the right wrist is currently 
rated as 10 percent disabling under DC 5010, which provides 
that arthritis due to trauma and substantiated by X-ray 
findings is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

Limitation of motion of the wrist is rated under DC 5215.  
This code authorizes a maximum 10 percent rating for 
limitation of motion of either wrist if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, DC 5215.  

As the veteran is receiving the maximum rating under DC 5215, 
the Board must consider the application of DC 5214 which 
provides for higher ratings for ankylosis of the wrist.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

Under DC 5214, a 20 percent rating is assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees of 
dorsiflexion.  A 30 percent rating is assigned for ankylosis 
of the minor wrist in any other position, except favorable (a 
40 percent rating is warranted for the dominant wrist).  A 40 
percent rating requires unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.  See 38 
C.F.R. § 4.71a, DC 5214.

However, the veteran's right wrist is not ankylosed.  The 
Board has considered VA examination reports dated in October 
2003, April 2004, and September 2004, as well as various VA 
outpatient treatment records, none of which indicates that 
the veteran's right wrist is ankylosed.  Indeed, the VA 
examination reports clearly show that the veteran is able to 
move his right wrist in every direction.  Thus, since the 
veteran's right wrist is not ankylosed, an evaluation higher 
than 10 percent is not warranted under DC 5214.  

In DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), the Court 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss cause 
additional disability must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59 (2006).  However, consideration of 
functional loss due to pain is not required when, as in this 
case, the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating higher 
than 10 percent for arthritis of the right wrist.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in October 
2003 and March 2004 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded three VA examinations to 
determine the severity of his right wrist disability 
involving arthritis and carpal tunnel syndrome.  These 
examinations appear adequate for rating purposes.  Thus, 
under the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

ORDER

A disability rating higher than 30 percent for residuals of a 
right wrist injury involving status post removal of a 
ganglion cyst and carpal tunnel syndrome is denied.

A disability rating higher than 10 percent for arthritis of 
the right wrist is denied. 


REMAND

The veteran is seeking service connection carpal tunnel 
syndrome of the left wrist as well as service connection for 
arthritis of all fingers of the left hand and fingers two, 
three, and four of the right hand.  Unfortunately, the Board 
finds that additional development is needed before it can 
adjudicate these claims.  

The record shows that the veteran has been diagnosed with 
carpal tunnel syndrome of the left wrist.  The veteran claims 
that this disability is related either to service or to his 
service-connected right wrist disability involving status 
post removal of a ganglion cyst, carpal tunnel syndrome, and 
arthritis of the right wrist.  

A VA examiner in September 2004 determined that the veteran's 
carpal tunnel syndrome is not related to his service-
connected left wrist disability.  However, the examiner did 
not address whether the veteran's carpal tunnel syndrome of 
the left wrist is related to his period of active military 
service, during which time he worked as a longshoreman 
loading and unloading ships.  In this regard, the Board also 
notes that a January 2006 VA outpatient treatment record 
includes a medical opinion that the veteran's bilateral 
carpal tunnel syndrome is more likely than not related to the 
veteran's service while loading and unloading ships.  

Although this opinion appears to support the veteran's claim 
this his carpal tunnel syndrome of the left wrist is related 
to service, it does not appear to be based on a review of the 
claims file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  Although this opinion is 
insufficient to constitute a basis to award service 
connection, it is sufficient to trigger VA's duty to secure a 
medical opinion on the question as to whether his carpal 
tunnel syndrome of the left wrist is related to service, 
particularly in light of the Court's recent decision in  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
With respect to the claim for service connection for 
arthritis in multiple fingers, recent X-rays show only mild 
degenerative changes in the right thumb as well as 
degenerative changes in the first carpometacarpal joint of 
the left hand.  The remaining digits were unremarkable.  
However, the Board finds that the veteran should be afforded 
a VA examination to determine whether these degenerative 
changes are related to service or to his bilateral carpal 
tunnel syndrome.  

The Board finds that the claim for service connection for 
arthritis of all fingers of the left hand is inextricably 
intertwined with the claim for service connection for carpal 
tunnel syndrome of the left wrist.  Therefore, the Board must 
defer adjudicating the claim involving arthritis of the 
fingers of the left hand until after the RO adjudicates the 
claim for service connection for carpal tunnel syndrome of 
the left hand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his carpal tunnel syndrome of 
the left wrist as well as his 
degenerative changes in his right thumb 
and left first carpometacarpal joint.  
All necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  

Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's carpal tunnel syndrome of the 
left wrist is related to service, to 
include his duties of loading and 
unloading ships.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
degenerative changes in any of his 
fingers (particularly his right thumb and 
left first carpometacarpal joint) are 
related either to service or to his 
bilateral carpal tunnel syndrome.  If it 
is determined that arthritis of any 
fingers was not caused but aggravated by 
carpal tunnel syndrome, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record as 
well as all pertinent laws and 
regulations, including 38 C.F.R. § 3.310, 
if appropriate.  If, and only if, the RO 
determines that service connection for 
carpal tunnel syndrome of the left wrist 
is warranted, the RO should also 
determine whether arthritis of any 
fingers in his left hand was caused or 
aggravated by his service-connected 
carpal tunnel syndrome of the left wrist. 

If either benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


